522 So. 2d 560 (1988)
STATE of Louisiana
v.
Robert E. JONES.
No. 88-K-0261.
Supreme Court of Louisiana.
April 7, 1988.
Dissenting Opinion April 12, 1988.
Denied.
MARCUS, DENNIS and LEMMON, JJ., would grant the writ. The court of appeal opinion clearly conflicts with our decision in State v. Jones, 404 So. 2d 1192 (La.1981).
LEMMON, Justice, dissenting.
This is a direct review of a guilty plea rather than a collateral attack on the plea. If the colloquy at the guilty plea was insufficient to establish that defendant entered the plea knowingly, intelligently and voluntarily, then State v. Jones, 404 So. 2d 1192 (La.1981), precludes this DWI conviction from being used in the future as a predicate offense to enhance the penalty in a subsequent DWI conviction. However, any deficiency in this colloquy on direct review does not affect this conviction under Jones unless an actual jail sentence was imposed.[1]
NOTES
[1]  Under Jones a Boykin -type examination in a misdemeanor guilty plea is required only to impose an actual jail sentence for the present conviction OR to use the present conviction as the basis for enhancing the penalty in a future conviction.